Citation Nr: 1811776	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral eye disability (previously claimed as residuals of torn retina repair).

2.  Entitlement to a rating in in excess of 40 percent for residuals of traumatic brain injury (TBI).

[The issue of entitlement to waiver of recovery of an overpayment in the amount of $814, to include the issue of the validity of the overpayment is addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1966 to August 1970.  His awards and decorations include the Purple Heart and Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In April 2011, the Board denied the issue of service connection for hypertension, determined that new and material evidence had been received to reopen service connection for a stomach disorder, and remanded the issues of service connection for a stomach disorder, service connection for residuals of torn retina repair, service connection for a foot disorder, and a rating in excess of 40 percent for residuals of TBI.

The issue of service connection for a stomach disorder was granted in a June 2016 VA rating decision.  The issue of service connection for a foot disorder was denied in a January 2017 Board decision.  The issue of service connection for hypertension was granted in the January 2017 Board decision.  These decisions represent a full grant of the benefits sought so they are no longer on appeal before the Board.  The remaining issues remanded by the Board in April 2011 have been returned to the Board for further appellate review. 
The Board has recharacterized the Veteran's claim for residuals of torn retina repair more broadly to a bilateral eye disability in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

Before reaching the merits of the claim for a bilateral eye disability, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  While service personnel records were associated with the record in 2016, these official service department records are not relevant to the claim on appeal for a bilateral eye disability.  As a result, the Board has listed the issue on the title page accordingly.  See 38 C.F.R. § 3.156(c) (2017).

In May 2017, the Veteran testified at a video conference hearing before the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a bilateral eye disability and a rating in excess of 40 percent for residuals of TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1995 VA rating decision, the claim for entitlement to service connection for a bilateral eye condition was denied; the Veteran was notified of this action and of his appellate rights and filed a timely Notice of Disagreement; the RO issued a Statement of the Case in March 1997; and the Veteran did not file a timely substantive appeal.

2.  In a February 2001 VA rating decision, the claim to reopen service connection for a bilateral eye condition was denied; the Veteran was notified of this action and of his appellate rights and filed a timely Notice of Disagreement; the RO issued a Statement of the Case in March 2002; and the Veteran did not file a timely substantive appeal.

3.  The evidence received since the February 2001 VA rating decision regarding service connection for a bilateral eye disability is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1995 and February 2001 VA rating decisions denying entitlement to service connection for a bilateral eye condition are final.  38 U.S.C. § 7105(b), (d) (2012); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2017).

2.  New and material evidence has been received since the February 2001 VA rating decision to reopen the claim for service connection for a bilateral eye disability.  38 U.S.C. §§ 1110, 5108, 7104(b) (2012); 38 C.F.R. §§ 3.156, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the September 1995 VA rating decision, service connection for a bilateral eye condition was denied because the evidence of record showed the current disorder was a congenital or developmental defect which is unrelated to active service and not subject to service connection.  The Veteran was notified of this action and of his appellate rights and filed a timely Notice of Disagreement.  The RO issued a SOC in March 1997, but the Veteran did not file a timely substantive appeal or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, (2011); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the September 1995 VA rating decision is final.  See 38 U.S.C. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103. 
Pursuant to the Veteran's request to reopen the claim in September 1999, the claim to reopen service connection for a bilateral eye condition was denied in the February 2001 VA rating decision.  The Veteran was notified of this action and of his appellate rights and filed a timely Notice of Disagreement.  The RO issued a SOC in March 2002, but the Veteran did not file a timely substantive appeal or submit new and material evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 242; see also Bond, 659 F.3d at 1362.  Therefore, the February 2001 VA rating decision is final.  See 38 U.S.C. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the February 2001 VA rating decision includes a March 2009 VA Form 21-4138 in which the Veteran requested to reopen his claim for service connection for detached retina secondary to his service-connected TBI.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C. § 7104(b) (2012)]," any evidence supporting the Veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  The Board finds that this assertion is new and material to the element of establishing a nexus, which was not established at the time of the February 2001 VA rating decision.  As a result, this claim is reopened.  38 U.S.C. §§ 1110, 1310, 5108; 38 C.F.R. §§ 3.156(a), 3.303, 3.310.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a bilateral eye disability is reopened.


REMAND

In a January 2018 letter, the Veteran and his representative were notified of additional evidence obtained and associated with the record since the September 2016 Supplemental Statement of the Case and certification to the Board in January 2017.  Such evidence consists of VA treatment records dated from May 2015 to April 2017.  The Veteran and his attorney were requested to specify whether the Veteran waives the right to have such evidence initially reviewed by the AOJ or to have the case sent back to the AOJ for initial review.  In January 2018, the Veteran indicated his request to "remand [his] case back to the AOJ for review of the additional evidence that was submitted in [his] appeal."

The Board also finds that a remand is needed to obtain identified potentially relevant private treatment records, VA examination, and VA medical opinions for the issue of entitlement to service connection for bilateral eye disability, to include as secondary to service-connected residuals of TBI.

First, review of the record shows that in May 2009 the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) identifying eyecare treatment from Dr. D. M. in Chicopee, Massachusetts and the April 2009 statement from Dr. D. M. at Chicopee Eyecare indicating treatment for the Veteran's eye disability since 1998.  The Veteran also submitted a VA Form 21-4142 in May 2010 identifying eyecare treatment at the Springfield Eye Associates since January 1963, and a December 1994 statement from Dr. G. F. at the Springfield Eye Associates indicates treating the Veteran from 1961 to July 1994.  As of this date, there is no indication of record that an attempt has been made to obtain these identified records.  As a result, a remand is needed to obtain these potentially relevant identified outstanding private treatment records.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2017)).

Second, as noted above, the Veteran requested in the March 2009 VA Form 21-4138 to reopen his claim for service connection for detached retina secondary to his service-connected TBI.  Additionally, Dr. D. M. concluded in the April 2009 statement that the Veteran's "1968 [in-service] head trauma may have possibly increased his risk for a retinal detachment further."  As such, the Board finds that additional development is needed to determine the existence and etiology of a bilateral eye disability.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any private treatment facilities, other than the Springfield Eye Associates in Springfield, Massachusetts, and Dr. D. M. at Chicopee Eyecare in Chicopee, Massachusetts, at which he sought treatment for his bilateral eye disability and provide him with the appropriate release forms.

Then, make appropriate efforts to obtain any outstanding records so authorized for release from the (a) Springfield Eye Associates in Springfield, Massachusetts dated since 1961(b) Dr. D .M. at Chicopee Eyecare in Chicopee, Massachusetts dated since 1998, and (c) any other facility identified by the Veteran.  All negative replies should be documented and the Veteran should be notified.

2.  Schedule the Veteran for an examination with an appropriate clinician for his bilateral eye disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the April 2009 private statement from Dr. D. M.

The examiner must provide responses to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral eye disability began during active service or is related to an incident of service, to include the 1968 head trauma in Vietnam.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral eye disability was proximately due to or the result of his service-connected residuals of TBI.

c. Whether it is at least as likely as not that the Veteran's bilateral eye disability was aggravated beyond its natural progression by his service-connected residuals of TBI.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  Then, the AOJ should review the examination report and medical opinions to ensure that the requested information was provided.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures.

4.  Then, readjudicate the claims, to include consideration of additional evidence of record since the September 2016 Supplemental Statement of the Case.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

